Citation Nr: 1008322	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of a left hip 
replacement.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1958 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of March 2007 and January 2008 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas.  The first action 
denied the entitlement to a TDIU rating and the second 
decision declined to reopen a previously denied claim of 
entitlement service connection for a left hip disability.  

In September 2008, the appellant testified before the 
undersigned Acting Veterans Law Judge (AVLJ) regarding his 
TDIU claim.  

In December 2008, the Board remanded the TDIU.  Because the 
development was not completed, in July 2009 the Board again 
remanded the case for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the RO found that the appellant had not 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to a left hip disability.  Within one 
year of the notice of the January 2008 rating decision, he 
submitted a private medical report in which Dr. Harold H. 
Chakales opined that the Veteran's left hip disability was 
related to service.  

In December 2009, i.e., subsequent to the Board's July 2009 
remand, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that new and material evidence 
received within one year of denial rendered the denial non-
final.  See Charles v. Shinseki, 587 F. 3d. 1319 (Fed. Cir. 
2009).  In Charles, the Federal Circuit held that VA was 
obliged to readjudicate the claim in light of the new 
evidence.  In light of the Federal Circuit's decision in 
Charles, because the RO has not reconsidered the Veteran's 
left hip claim in a Statement of the Case (SOC), the claim 
must be remanded.  Id. at 1323.  

Further, as the Veteran's left hip disability claim is 
inextricably intertwined with his TDIU claim, that claim must 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC 
with respect to his left hip claim and 
notify him of the requirements of 
perfecting an appeal to the Board on this 
issue.

2.  Then, the RO should adjudicate the 
Veteran's TDIU claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

